The defendant’s petition for certification for appeal from the Appellate Court, 30 Conn. App. 249 (AC 10688), is granted, limited to the following issues:
“1. Under the circumstances of this case, did the Appellate Court properly conclude that the search war*918rant application stated probable cause to believe that a crime had been committed?
Decided March 25, 1993
The Supreme Court docket number is SC 14736.
Michael K. Courtney, assistant public defender, in support of the petition.
Leah Hawley, assistant state’s attorney, in opposition.
“2. Was the Appellate Court correct in not deciding (1) whether the seizure of the revolver, the subject of the prosecution, was ‘inadvertent’ under the ‘plain view’ exception to the warrant requirement, and (2) whether the Connecticut constitution requires ‘inadvertence’ under the ‘plain view’ exception even if the United States constitution does not?”